Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
 The disclosure paragraph 54 reveals “a cut-away part 108 for cutting off an extraction section 110” that contradicts the depiction of the structure of the “cut-away part 108” depicted in Fig. 3A, which teaches that cut-away part 108 are grooves that make the extraction portion detachable
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 2 recites “the microsampling device is configured to be able to cut off the extraction section as a specimen holding member” and is unclear. The disclosure paragraph 54 reveals “a cut-away part 108 for cutting off an extraction section 110” that contradicts the depiction of the structure of the “cut-away part 108” depicted in Fig. 3A, which teaches that cut-away part 108 are grooves to make the extraction portion detachable. 
the extraction section is detachable from the microsampling device as a specimen holding member”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa et al (JP2016170079A published 09/23/2016; hereinafter Hanabusa; a translation is being provided; paragraphs below reference the translated document) in view of Lee et al (US20110085950A1 published 04/14/2011; hereinafter Lee) and Akechi et al (WO2016009720A1 published 01/21/2016l; hereinafter Akechi).
Regarding claim 2, Hanabusa teaches a pretreatment apparatus (pretreatment apparatus - paragraph 1) comprising: 
a pretreatment container (separation container 50 and a collection container 54 are stacked – paragraph 35); 
a carrying mechanism for carrying (transfer arm 24 - paragraph 29)  the pretreatment container placed at the pretreatment container placement section (conveyed between the respective processing ports by the transfer arm 24 - paragraph 29); and 
a pretreatment section (Fig. 2) (“pretreatment section” is interpreted as ports that capable of performing the claim pretreatment functions) including a port where the pretreatment container carried by the carrying mechanism is placed, the pretreatment section being configured to perform pretreatment (a plurality of treatment ports for executing each pretreatment item - paragraph 27) including a shaking process (the stirring unit 36 and stirring port are capable of shaking a separation container 50 and collection container 54 – paragraph 53) of shaking the pretreatment container to extract the specimen from the specimen holding member in the pretreatment container that is placed in the port  (“to extract the specimen” is interpreted as an inherent result of the shaking process).
	However, Hanabusa does not teach a microsampling device which includes an inlet, a microchannel for holding a specimen sucked through the inlet, and an extraction section including a part 
Lee teaches a microsampling device (separation unit 92 of bio-cartridge 90 – Fig. 4) which includes an inlet (inlet of channel 95 – Fig. 4) (Lee inherently teaches an inlet in the separation unit 92 in order to load samples into the separation unit 92), a microchannel for holding a specimen (channel 95 of the separating unit 92 – Fig. 4) sucked through the inlet (a valve 93 seals the inlet of channel 95 – Fig. 4), and an extraction section (test kit 96 – Fig. 4), wherein the part of the microchannel has a linear shape (a portion of channel 95 is linear – Fig. 4) and both ends of2 the part of the microchannel is opened (one end of channel 95 is opened to test kit 96 and the other end is opened to a chamber after valve 93 is opened by a laser 74 – paragraph 59 and Fig. 4)
the microsampling device is configured to be able to cut off the extraction section as a specimen holding member (see interpretation in the 112a rejection above) (test kit 96 holds a fluid and can be detached from the bio-cartridge 90 – Fig. 4 and paragraph 56)
a pretreatment container placement section (frame 75 – Fig. 4) where the pretreatment container (bio-cartridge 90 – Fig. 4) which is housing the specimen holding member is placed (bio-cartridge 90, containing the test kit 96, is held in cell 80 – Fig. 4). It would be advantageous to use detachable test kit and a bio-cartridge with microchannel to decrease pretreatment steps in order to increase sample through-put and gain precise environmental control for the samples. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the separation container 50, as taught by Hanabusa, by placing test kit 96, taught by Lee, into separation container 50 in order to increase sample through-put and gain precise environmental control for the samples. One of ordinary skill would have expected that this modification could have been 
However, Hanabusa, modified by Lee, does not teach that the extraction section including a part of the microchannel in which the specimen is held.
Akechi teaches that the extraction section (the extraction unit 10 – Fig. 2A) including a part of the microchannel (flow path 4 is formed in the extraction unit 10 and hold a liquid sample – Fig. 2A-B and paragraph 42) in which the specimen is held. It would be advantageous to a microchannel to hold samples for ease of extraction and to decrease sample lost from liquid residue in a container.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the test kit, as taught by Hanabusa as modified by Lee, with the microchannel, taught by Akechi, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Hanabusa, Lee, and Akechi all teach microfluidic devices.
Regarding claim 7, Hanabusa, as modified by Lee and modified by Akechi, teaches an analysis system comprising: the pretreatment apparatus according to claim 2, wherein the pretreatment apparatus is comprising a transfer apparatus (sample transfer unit 42) which includes a transfer port (transfer port 43) where the pretreatment container containing a specimen that is previously subjected to pretreatment at the pretreatment section is placed by the carrying mechanism (transfer arm 24 - Hanabusa paragraph 29). 
Hanabusa also teaches a liquid chromatograph system (LC (liquid chromatograph) 100 - Hanabusa paragraph 24) that is arranged adjacent to the pretreatment apparatus, wherein the liquid chromatograph system is comprising an analytical flow path (autosampler 101 for injecting the sample into the LC100 - Hanabusa paragraph 72) where a mobile phase flows, a sample injection device (autosampler 101 - Hanabusa paragraph 67) for collecting a sample in .
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanabusa, as modified by Lee and modified by Akechi, as applied to claim 2 above, and further in view of Chu et al (US20160228876A1 published 08/11/2016; hereinafter Chu).
Regarding claim 3, Hanabusa, as modified by Lee and modified by Akechi, teaches a pretreatment apparatus according to claim 2, wherein 
the pretreatment container placement section (container holding portion 12 – Hanabusa paragraph 35) is for placing an empty pretreatment container that does not contain a specimen (unused separation container 50 and a collection container 54 - Hanabusa paragraph 35) 
the pretreatment apparatus further comprises 
a specimen placing section where a specimen container containing a specimen is placed separately from the pretreatment container (sample containers 6 containing samples can be installed in the sample setting unit 2 - Hanabusa paragraph 30) (container holding unit 12 provided at a position different from that of the sample setting unit 2 - Hanabusa paragraph 34)
a specimen dispensing section (sampling nozzle 20a provided at the tip of the sampling arm 20) configured to collect the specimen from the specimen container that is placed at the specimen placing section, and to dispense the collected specimen into the empty pretreatment container placed at a predetermined dispensing position (samples are dispensed from the sample container 6 into the 
a specimen identification section (processing status management means 84b and control unit 84 – Hanabusa Fig. 8) and a specimen container with microchannel (flow path 4 is formed in the extraction unit 10 – Akechi Figs. 2A-B).
However, Hanabusa, as modified by Lee and modified by Akechi, does not teach that the specimen identification section is configured to identify whether an analysis target specimen is the specimen contained in the specimen container or the specimen held in the specimen holding member. 
Chu (Fig.1) teaches a specimen identification section (control system 120 and optical system 124) configured to identify whether an analysis target specimen is the specimen contained in the specimen container (receiving electromagnetic energy from samples 112 in a sample holder - Chu paragraph 77) or the specimen held in the specimen holding member (microtiter plate – Chu paragraph 113). It would be advantageous for the device to be capable of identifying a sample in a sample holder or microchannel because it enables faster sample processing and reduces testing errors.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control unit, as taught by Hanabusa, as modified by Lee and as modified by Akechi, with the control system and optical system, taught by Chu to gain the above advantage of being capable of identifying a sample in a sample holder or microchannel. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Hanabusa, Lee, Akechi, and Chu all teach sample processing devices.
Regarding claim 4, Hanabusa, as modified by Lee as modified by Akechi and modified by Chu, teaches a pretreatment apparatus according to claim 3, further comprising a pretreatment operation section, 

wherein the pretreatment operation section (pre-processing unit 84e controls the pre-processing unit composed of each port, the transport arm 24 - Hanabusa paragraph 80) is configured to carry the pretreatment container, which is housing the specimen holding member (microtiter plate – Chu paragraph 113) and placed at the pretreatment container placement section, to the pretreatment section by the carrying mechanism, and to perform predetermined pretreatment including the shaking process (pretreatments such as sample dispensing, reagent dispensing, stirring, and filtration - Hanabusa paragraph 25), when the analysis target specimen is identified by the specimen identification section to be the specimen held in the specimen holding member (“when the analysis target specimen is identified” is interpreted as a contingent limitation per MPEP 2111.04 and is not an required function).
Regarding claim 5, Hanabusa, as modified by Lee as modified by Akechi and modified by Chu, teaches that the pretreatment apparatus according to claim 4, wherein 
the pretreatment section includes a plurality of shaking ports (three agitation ports 36a) for performing the shaking process, and 

Regarding claim 6, Hanabusa, as modified by Lee as modified by Akechi and modified by Chu, teaches that the pretreatment apparatus according to claim 3, wherein 
the pretreatment container placement section is configured for placing a plurality of the pretreatment containers (container holding portion 12, a plurality of sets of pretreatment kits - Hanabusa paragraph 35 and Fig. 2) and 
the pretreatment apparatus further comprises 
an information storing section configured to store information (arithmetic processing unit 90 composed of, for example, a personal computer (PC) or a dedicated computer is connected to the control unit 84 - Hanabusa paragraph 72) about a position, at the pretreatment container placement section, where the pretreatment container which is housing the specimen holding member is placed (an analyst can manage the preprocessing unit 1 via the arithmetic processing unit 90 - Hanabusa paragraph 72). 
a pretreatment container specifying section configured to specify the pretreatment container (pretreatment execution unit 84e controls so that different samples are not simultaneously pretreated at the same port - Hanabusa paragraph 81) which is housing the specimen holding member holding the analysis target specimen based on the information stored by the information storing section, when the 

Response to Arguments
Applicant(s) arguments with respect to the 103 rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797